                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN

CITY OF GREEN BAY, and KRIS TESKE,
in her official capacity as City of Green Bay
Clerk,

                   Plaintiffs,

         v.

MARGE BOSTELMANN, JULIE M.
GLANCEY, ANN S. JACOBS, DEAN
KNUDSON, ROBERT F. SPINDELL, JR.,                           Case No. 20-cv-00479-WCG
and MARK L. THOMSEN, in their official
capacities as Wisconsin Elections
Commissioners, ANDREA PALM, in her
official capacity as Secretary-Designee of the
Wisconsin Department of Health Services, and
TONY EVERS, in his official capacity as
Governor of the State of Wisconsin,

                   Defendants.


                                     NOTICE OF APPEARANCE


         PLEASE TAKE NOTICE that Eric M. McLeod, Lisa M. Lawless, and Lane E. Ruhland

of Husch Blackwell LLP hereby enter their appearance as counsel on behalf of the Republican

Party of Wisconsin. Please serve all pleadings and other documents on counsel via the Court’s

eFiling system or at the address below if applicable.

         Dated this 25th day of March, 2020.

                                                        s/ Lisa M. Lawless
   Eric M. McLeod (State Bar No. 1021730)               Lisa M. Lawless (State Bar No. 1021749)
   HUSCH BLACKWELL LLP                                  HUSCH BLACKWELL LLP
   P.O. Box 1379                                        555 East Wells Street, Suite 1900
   33 East Main Street, Suite 300                       Milwaukee, WI 53202-3819
   Madison, WI 53701-1379                               (414) 273-2100
   (608) 255-4440                                       (414) 223-5000 (fax)
   (608) 258-7138 (fax)                                 lisa.lawless@huschblackwell.com
   eric.mcleod@huschblackwell.com


DocID: 4843-1334-9048.1
           Case 1:20-cv-00479-WCG Filed 03/25/20 Page 1 of 2 Document 15
                                       -2-
DocID: 4843-1334-9048.1
           Case 1:20-cv-00479-WCG Filed 03/25/20 Page 2 of 2 Document 15
